Citation Nr: 9930743
Decision Date: 10/28/99	Archive Date: 12/06/99

DOCKET NO. 97-19 611               DATE OCT 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Milwaukee, Wisconsin

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for post-traumatic
stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to June 1971.
This matter comes to the Board of Veterans' Appeals (Board) on
appeal from rating decisions

by the Department of Veterans Affairs (VA) Regional Office (RO)
Milwaukee, Wisconsin.

DECISION TO VACATE

The Board in its decision dated in January 1999 denied the
veteran's claim to reopen a claim of entitlement to service
connection for PTSD. In January 1999, the veteran forwarded to the
Board medical evidence consisting of a PTSD evaluation conducted in
October 1998. This evidence was received at the Board prior to the
Board decision; however it was not associated with the veteran's
claims file and considered prior to the Board's decision.

Pursuant to 38 C.F.R. 20.904(a) (1998), a decision should be
vacated where there is a failure to afford due process of law in a
prior appellate review. Accordingly, in order to assure due process
of law and to afford the veteran every equitable consideration, the
Board's January 1999 decision, pertaining to the issue of whether
new and material evidence has been received to reopen the veteran's
claim of entitlement to service connection for PTSD, is hereby
vacated. In accordance with this decision, the veteran's claim will
be referred for de novo consideration of his appeal by another
Member of the Board.

ORDER

The January 1999 decision of the Board is vacated.

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals

2 -





Citation Nr: 9902426
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-19 611)    DATE
   )
   )

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for scars on the back.

3.  Entitlement to secondary service connection for low back 
disability. 

4.  Entitlement to an increased rating for left hip 
disability, currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
gunshot wound, left chest, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:  R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1971.   

In May 1985, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for PTSD.

This case is before the Board on appeal from rating 
decisions, entered in October 1996 and May 1997, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal was docketed at the Board in 1997.  

The first four issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


CONTENTIONS OF APPELLANT ON APPEAL

Concerning the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for PTSD, the veteran asserts that he has PTSD as 
a result of emotional trauma occasioned by events in Vietnam 
to include having to kill a little girl in Vietnam.  He 
contends, in essence, that clinical records recently added to 
the record which reflect his concern that his PTSD remains 
problematic comprise evidence which is both new and material.

Regarding his claim for service connection for scars on the 
back, he suggests that he scars may have been occasioned when 
he fell in service after the recoil of a gun had struck him 
in the area of the left hip.

With respect to his claim for secondary service connection 
for low back disability, he asserts that he presently 
experiences chronic low back pain as a direct result of 
impairment associable with his service-connected left hip 
disability.

Concerning his claim for an increased rating for left hip 
disability, he avers that the hip is sufficiently painful for 
the entire day that he is obliged to regularly take pain 
medication.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence received since 
May 1985, relative to his claim for service connection for 
PTSD, is not new and material and that, therefore, such claim 
is not reopened; that the veteran has not submitted evidence 
of a well grounded claim for service connection for scars on 
the back; that the evidence supports secondary service 
connection for low back disability; and that the 
preponderance of the evidence is against an increased rating 
for left hip disability.  


FINDINGS OF FACT

1.  In May 1985, the Board denied service connection for 
PTSD.  

2.  The additional evidence received since the May 1985 Board 
denial of service connection for PTSD is cumulative and does 
not bear directly and substantially on whether PTSD was 
incurred in or aggravated during his active service, nor is 
it so significant that it must be considered in order to 
decide the claim.  

3.  The claim for service connection for scars on the back is 
not plausible.

4.  Chronic low back pain is causally related to impairment 
associable with the veterans service-connected left hip 
disability.

5.  Current manifestations of the veterans service-connected 
left hip disability include joint pain, with no more than 
marked knee or hip disability; there is no evidence of 
fracture involving the surgical neck of the femur.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1985 Board denial of 
service connection for PTSD is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for scars on the back is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Chronic low back pain is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998).  

4.  The criteria for a rating in excess of 30 percent for 
left hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the final three issues listed on the 
title page are, in each instance, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that these claims are plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for coxxa plana, left hip, 
with degenerative changes, for which the RO has assigned a 30 
percent rating under the provisions of Diagnostic Code 5255 
of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veterans service-connected left hip 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  New and Material Evidence, PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  The May 1985 Board denial of 
service connection for PTSD is final, based upon the evidence 
then of record.  38 U.S.C.A. § 7104 (West 1991).  However, if 
new and material evidence is submitted, a previously denied 
claim must be reopened.  38 U.S.C.A. § 5108.  Therefore, the 
issue for appellate determination is whether the evidence 
received since the May 1985 Board decision is new and 
material under the provisions of 38 C.F.R. § 3.156(a).  In 
accordance with 38 C.F.R. § 3.156(a), [n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In denying service connection for PTSD in May 1985, the 
Board, after recounting a number of Vietnam-related events to 
which the veteran had previously referred, to include having 
had to kill a little girl in Vietnam and experiencing dreams 
about being killed in Vietnam, noted that the veteran had 
never been diagnosed as having PTSD and concluded that 
service connection for PTSD was, therefore, not warranted.  
Evidence in the Boards possession in May 1985 included the 
veterans service medical records, which are negative for any 
reference to PTSD.  Also of record in May 1985 was the report 
pertaining to the veterans examination by VA in August 1982, 
on which occasion the veteran alluded to events in Vietnam 
including having had to kill a little girl, as well as then 
current dreams about getting killed in Vietnam and the 
experiencing of guilt over having survived his tour of duty 
in Vietnam; the examination diagnosis was schizophrenia.  
Also of record in May 1985 was an April 1984 statement from a 
psychiatrist consultant affiliated with a non-VA mental 
health clinic wherein, pertinently, it was asserted that, 
even though the veteran had not had schizophrenia earlier 
than 1975, the traumatic events he had experienced in 
Vietnam were a factor in his schizophrenia.  

Evidence added to the record since May 1985 consists of a 
report pertaining to the veterans presentation for VA 
outpatient treatment in October 1995.  The report reflects 
that the veteran related a history including war-
relatednightmares [and] flashbacks, and that he sought 
treatment for PTSD symptoms.  The pertinent diagnosis was 
rule out PTSD, and the VA therapist indicated that a 
discussion with the appropriate individual would be 
undertaken concerning the veterans possible evaluation 
for a PTSD group.  Also recently received is a report 
pertaining to the veterans presentation for VA outpatient 
treatment in June 1996, his specific purpose being a desire 
to see someone about PTSD.  The veteran went on to relate 
hearing voices of Vietnam and seeing people dying.  
The therapist noted that the veteran was then receiving 
psychological therapy under non-VA auspices, which the 
veteran indicated a desire not to discontinue in favor of VA 
therapy lest he forfeit his pertinent Social Security 
benefit.  The VA therapists remarks included notation of a 
suspicion that the veterans desire for treatment was 
motivated by secondary gain, and the diagnoses were 
substance abuse and rule out paranoid schizophrenia.  

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD, 
the Board has determined that the evidence added to the 
record since May 1985 is not new and material.  In this 
regard, the Board is constrained to point out that the above-
cited recently received copies of reports pertaining to the 
veterans presentation on two fairly recent occasions for VA 
outpatient therapy for asserted PTSD reflect no assessment 
that the veteran in fact has PTSD.  Inasmuch as the evidence 
in VAs possession in May 1985 also reflected no assessment 
that the veteran in fact had PTSD, the above-cited recently 
received reports pertaining to the veterans presentations 
for VA outpatient treatment, being of the same substantive 
character, comprise evidence which is cumulative to that in 
the Boards possession in May 1985.  As such, these clinical 
records are, by regulation, not new and material.  See 
38 C.F.R. § 3.156(a).  Given such consideration, then, and 
inasmuch as the two above-cited clinical reports would appear 
to be the lone items received by VA since May 1985 which bear 
even tangentially on PTSD, it is concluded that no item of 
new and material evidence, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted 
in conjunction with the veterans attempt to reopen his claim 
for service connection for PTSD.  Therefore, such claim is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  Service Connection, Scars on the Back

The threshold question to be answered concerning the 
veteran's claim for service connection for scars on the back 
is whether he has presented evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for scars on the back is well grounded.

Regarding his claim for service connection for scars on the 
back, the veteran suggests that he scars may have been 
occasioned when he fell in service after the recoil of a gun 
had struck him in the area of the left hip.  In this regard, 
however, although service medical records indicate that the 
veteran sustained such injury (though it is unclear whether 
to his back or left hip) in apparently September 1969, the 
lone scar noted in service medical evidence pertains to the 
veterans chest.  Subsequent to service, when examined by VA 
in July 1986, the veteran was found to have scars on his 
upper and lower back.  However, the veteran apparently 
related the scars to his having, presumably subsequent to 
service, gotten in[to] a fight.  In any event, with no 
indication that such scarring was present in service and 
without evidence otherwise relating the scars to service, a 
plausible claim for service connection for scars on the back 
is not presented.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veterans claim for service 
connection for scars on the back, the Board is of the opinion 
that its discussion above bearing on such issue is sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection relative 
to such corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


III.  Secondary Service Connection, Low Back Disability

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

With respect to his claim for secondary service connection 
for low back disability, the veteran asserts that he 
presently experiences chronic low back pain as a direct 
result of impairment associable with his service-connected 
left hip disability.  In this regard, when he was examined by 
VA in November 1984, the veteran complained of experiencing 
low back pain which he associated with impairment, including 
an altered gait, related to his service-connected left hip 
disability.  The pertinent examination diagnosis was chronic 
lumbosacral strain secondary to an altered gait related to 
the veterans service-connected left hip disability.  
Thereafter, on the basis of his examination of the veteran in 
September 1996 (the pertinent diagnosis on which was 
dorsolumbar scoliosis), the VA examiner opined that no then 
present low back condition, including scoliosis, had been 
aggravated by impairment related to the veterans 
service-connected left hip disability.

In considering the veterans claim for secondary service 
connection for low back disability, the Board observes that 
there is no evidence, in accord with Allen, supra, 
demonstrative of chronic worsening, relative to any present 
low back condition, due to impairment associable with his 
service-connected left hip disability.  However, the Board 
notes that, while chronic low back discomfort (specifically, 
strain) traceable to impairment associable with the veterans 
service-connected left hip disability was indicated on the 
above-addressed November 1984 VA examination, chronic low 
back pain was not evident in conjunction with his examination 
by VA in September 1996 and was thus beyond the purview of 
the examiners above-cited opinion disclaiming any secondary 
relationship between low back disablement and impairment 
associable with the veterans service-connected left hip 
disability.  At the same time, the Board observes that, just 
several months later, when the veteran was seen for VA 
outpatient treatment in December 1996, the assessments 
included chronic low back pain.  On considering the pertinent 
assessment of the November 1984 VA examination (relating 
chronic low back discomfort to impairment associable with the 
veterans service-connected left hip disability, which 
relationship is not, given the reasoning advanced above, 
rebutted by the VA examiners opinion in September 1996) in 
conjunction with the fact that the veteran is shown to 
presently have chronic low back pain, the Board is persuaded 
that the latter was in fact caused by impairment associable 
with the veterans service-connected left hip disability.  
Secondary service connection for chronic low back pain, in 
accordance with the provisions of 38 C.F.R. § 3.310(a), is, 
therefore, granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310(a).  


IV.  Increased Rating, Left Hip Disability

Pursuant to Diagnostic Code 5255, a 30 percent rating is 
warranted for impairment of the femur manifested by malunion 
of the femur with marked knee or hip disability; if such 
impairment is manifested by a fracture of the surgical neck 
with false joint, a 60 percent rating is warranted.  

Concerning his claim for an increased rating for left hip 
disability, the veteran avers that the hip is sufficiently 
painful for the entire day that he is obliged to regularly 
take pain medication.  In this regard, when the veteran was 
seen for VA outpatient treatment in December 1995, in the 
aftermath of his involvement in several then recent falls, he 
was noted to manifest full range of motion in the left hip, 
with minimal tenderness in the joint.  When seen for VA 
outpatient treatment in June 1996, he exhibited an ability to 
flex the left hip to 130 degrees.  Thereafter, when he was 
examined by VA in September 1996, the veteran indicated that 
he took pain medication on a daily basis to alleviate left 
hip pain.  On physical examination, he was noted to 
experience pain on left hip motion, though he could stand 
normally on the left hip.  Findings on pertinent X-ray 
examination, performed in December 1995, included evidence of 
a healed slipped capital femoral epiphysis in the past, and 
the pertinent examination diagnosis implicated coxxa plana, 
left hip, with degenerative changes.

In considering the veterans claim for an increased rating 
for left hip disability, the Board has no reason to dispute 
his complaint relative to experiencing persistent pain in the 
left hip.  Notwithstanding such consideration, however, the 
Board is of the view, in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation for his 
service-connected left hip disability is not in order.  In 
reaching such conclusion, the Board would point out that, 
while even marked left knee or hip disability (if shown) 
is still only representative of pertinent disablement 
warranting a 30 percent rating (the veterans present 
rating), the veteran exhibited relatively normal range of 
motion in the left knee on VA examination in March 1990 and 
advanced no complaint referable to the left knee when 
examined by VA in September 1996.  With respect to his left 
hip, in turn, the veteran exhibited flexion involving such 
hip to 130 degrees when he presented for VA outpatient 
treatment in June 1996, representative of motion in such 
excursion which is actually greater than normal.  See 
38 C.F.R. § 4.70, Plate II (1998).  Given the foregoing 
relative to his left knee and hip, and without evidence of a 
fracture involving the surgical neck of the left hip 
(necessary, in any event, for consideration of entitlement to 
an evaluation in excess of 30 percent pursuant to Diagnostic 
Code 5255), the Board concludes that an increased rating for 
the veterans service-connected left hip disability is not 
warranted.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left hip, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his examination by VA in 
September 1996, the veteran was free of limping and, 
notwithstanding the presence of pain on left hip motion, he 
was noted not to have manifested any objective evidence of 
pain or tenderness on the application of pressure on the 
joint.  The foregoing considerations, in the Boards view, 
militate persuasively against the existence of sufficient 
disablement, relative to the left hip, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the left hip, more closely 
approximate those required for a 60 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5255.

ORDER

New and material evidence not having been submitted, the 
veterans application to reopen a claim of entitlement to 
service connection for PTSD is denied. 

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for scars on the back is 
denied.

Secondary service connection for low back disability is 
granted. 

An increased rating for left hip disability is denied.


REMAND

Regarding his claim for an increased rating for residuals of 
a gunshot wound, left chest, the veteran contends, in 
substance, that such disability is more severely disabling 
than currently evaluated.  The Board notes that, while the 
veterans service-connected gunshot wound, left chest, with 
resolved left hemothorax, is presently rated as 20 percent 
disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 6818, such Code was deleted in the course of 
VAs recent revision of the Rating Schedule relative to the 
criteria governing the evaluation of respiratory 
disabilities.  See 61 Fed. Reg. 46,720-731 (Sept. 5, 1996).  
Given the foregoing, then, the Board is of the view that the 
RO should be given an opportunity to evaluate the veterans 
service-connected residuals of a gunshot wound, left chest, 
under the appropriate (possible revised Diagnostic Code 6843) 
revised Code, and afford the veteran notice of the same, 
before such aspect of the appeal is decided by the Board.  
Further development to facilitate the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  After undertaking any preliminary 
action(s) deemed necessary, the RO should 
re-evaluate the veterans service-
connected residuals of a gunshot wound, 
left chest, under the appropriate revised 
Diagnostic Code, effective October 7, 
1996, see 61 Fed. Reg. 46,720 (Sept. 5, 
1996), governing the rating of 
disabilities involving the respiratory 
system.  In conducting the foregoing re-
evaluation, the RO should consider the 
revised criteria pertaining to the 
evaluation of respiratory disabilities, 
38 C.F.R. Part 4 (effective October 7, 
1996), as well as the criteria in effect 
prior to October 7, 1996, rating the 
veteran under the criteria most favorable 
to him.  

2.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


             
       F. JUDGE FLOWERS
       Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100f(b) (1998).

- 2 -


